Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division

                              Case No: ________________________

  KAREEM WILLIAMS,
         Plaintiff,
  v.
  THE LAS OLAS COMPANY, INC.
  d/b/a RIVERSIDE HOTEL,

        Defendant.
  _________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, KAREEM WILLIAMS, by and through his undersigned counsel, sues the

  Defendant, THE LAS OLAS COMPANY, INC. d/b/a. THE RIVERSIDE HOTEL, and alleges as

  follows:

                                 JURISDICTION AND VENUE

         1.       This is an action for damages and to remedy violations of the rights of MR.

  WILLIAMS under the Civil Rights Act of 1964, as amended (“Title VII”), the Florida Civil Rights

  Act of 1992, as amended (“Chapter 760”), and the Florida Private Sector Whistleblower Act, Fla.

  Stat. § 448.102 to redress injuries done to him by the Defendant, THE LAS OLAS COMPANY,

  INC. d/b/a THE RIVERSIDE HOTEL (“Defendant”).

         2.      The unlawful acts which gave rise to this Complaint occurred within Broward

  County, Florida during the Plaintiff’s employment with Defendant, making venue proper in this

  District pursuant to 28 U.S.C. § 1391.



                                                1
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 2 of 25



                                               PARTIES

         3.      At all times material hereto, Plaintiff has been a citizen and resident of Broward

  County Florida and is otherwise sui juris.

         4.      As a gay, dark-skinned black man, originally born in the U.S. Virgin Islands and as

  an individual with first amendment rights, Plaintiff is a member of a protected class under the Civil

  Rights Act of 1964, as amended (“Title VII”), the Florida Civil Rights Act of 1992, as amended

  (“Chapter 760”), and the Florida Private Sector Whistleblower Act, Fla. Stat. § 448.102, because

  the terms, conditions, and privileges of his employment were altered because of his race, color,

  national origin, and gender, and because Plaintiff voiced his objection to the illegal activities

  committed by the Defendant.

         5.      Defendant is not a government agency. At all times material hereto, Defendant was

  Plaintiff’s employer as defined by law.

         6.      Defendant has, at all times material hereto, employed 15 or more employees for

  each working day in each of twenty or more calendar weeks in the current or preceding year in

  accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. § 760.02(7)).

         7.      Plaintiff has exhausted his administrative remedies by filing a timely charge of

  discrimination against the Defendant with the Equal Employment Opportunity Commission,

  which was dually filed with the Florida Commission on Human Relations.

         8.      Plaintiff’s charge was filed within 300 days after the first instance of discrimination

  occurred.

         9.      Plaintiff was issued a Notice of Right to Sue on September 25, 2019. This suit is

  filed in accordance with that Notice and within the applicable ninety (90) day time limitation (a

  copy of the Notice is attached hereto as Exhibit “A”).



                                                   2
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 3 of 25



          10.    The Florida Commission on Human Relations did not issue a finding on Plaintiff’s

  charge within 180 days of the filing of said charges.

                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS

          11.    Defendant hired Plaintiff as a line cook on March 22, 2018 and subsequently

  wrongfully terminated him on December 21, 2018.

          12.    As a line cook, Plaintiff’s primary duties and responsibilities included preparing

  and cooking food, taking orders, and training other employees.

          13.    Plaintiff was qualified for his position as a line cook based on his experience and

  training.

          14.    Plaintiff’s starting salary was $15.00 per hour.

          15.    Throughout the Plaintiff’s employment with the Defendant, he was the target of

  ongoing harassment and discrimination. He was also retaliated against for voicing his objection to

  the Defendant’s unlawful activities.

          16.    On July 15, 2018, Plaintiff’s manager, Justin Ramos, began to blame the Plaintiff

  for kitchen mistakes for which Plaintiff was not in fact responsible, thus using Plaintiff as a

  scapegoat. Justin even sent Plaintiff t home for mistakes that made by Raymond, another line cook.

          17.    On September 6, 2018, the Plaintiff said to Josh, a Hispanic Sous Chef manager,

  “why do we only have black dishwashers and all the line cook positions are other minorities?”

  Josh responded that those positions are reserved only for Haitians and other minorities. The

  Plaintiff shocked by this discriminatory practice.

          18.    The Plaintiff spoke with Sandy, the Human Resources Director, about the

  discriminatory practice as described by Josh. Sandy said, “that is something that Toby has to fix

  in house. You need to have a meeting with Toby.” Thus, despite the fact that Plaintiff brought his

                                                   3
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 4 of 25



  complaint to human resources in accordance with Defendant’s policy, and despite the fact that

  Sandy appeared to acknowledge the existence of the problem, Defendant did not take any steps to

  remedy the problem; instead placing the burden on Plaintiff.

          19.    The Plaintiff told Sandy that he would speak with Toby. Toby is a white executive

  chef.

          20.    Plaintiff also told Sandy that he was frustrated that under trained people were

  assisting him. The Plaintiff told Sandy that he was upset because Brian, the banquet manager,

  wrote him up for alleged poor performance just a few days prior. The Plaintiff did not agree with

  Brian’s assessment because whenever he would ask for help, there was no one to help him, and

  managers did not check the line as required. The Plaintiff told Sandy that he felt he was being

  discriminated against and used as the scapegoat. Both Sandy and Brian are white.

          21.    Also, in July/August 2018, Mr. Ramos said, “I do not understand the Black Lives

  Matters movement. It is so stupid.” He also made comments that white women were more

  attractive than black women and said he did not want to work with black women. That same day,

  Mr. Ramos and other employees were discussing partying and dancing and Mr. Ramos said, “when

  I dance with someone, I get a bulge.” He then said to Plaintiff directly, “look at my bulge now.”

          22.    Mr. Ramos left the company in August 2018.

          23.    There was another chef manager named Justin. He is a white man. Around October

  2018, Justin began to harass and discriminate against the Plaintiff by, inter alia, blaming Plaintiff

  for failing to label items and failing to wear gloves, neither of which accusations were true. Non-

  black managers rarely wore gloves; working the line and even tasting the food with their bare

  hands, putting their bare hands in the cole slaw or fry basket in violation of Florida’s health code.




                                                   4
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 5 of 25



          24.     On November 3, 2018, Chef Justin again accused the Plaintiff of not wearing

  gloves. The Plaintiff told him that he always wore gloves while handling food. Justin told the

  Plaintiff to shut up and that he was “full of bullshit.”

          25.     The next day was Plaintiff’s scheduled day off, but he went to work in order to

  speak with Justin. Upon arriving, Plaintiff requested to meet with Chef Justin and Judith, the Front

  of House Manager. Plaintiff told Chef Justin that he did not appreciate how Chef Justin had spoken

  to him, that Plaintiff felt Chef Justin frequently accused him of doing things that he had not done,

  and that he wanted to start fresh. In response, Chef Justin said, “shut up. You are so full of shit.

  Take it up with Human Resources.”

          26.     The Plaintiff repeatedly tried to meet with Sandy, but she was always busy or in a

  meeting.

          27.     One day, the Plaintiff was helping Mitch, an intern line cook, from the Philippines.

  The Plaintiff was going to make chicken wings. Right as the Plaintiff was about to wash his hands,

  Justin said, “you did not wash your hands.” The Plaintiff replied, “I was going too.” He said, “you

  are so full of bullshit.”

          28.     On December 5, 2018, there was an Asian woman pastry chef (name unknown) and

  she was preparing desserts on a sheet tray on top of a garbage bin. Everyone saw her and no one

  said anything, including the managers who were present.

          29.     On December 6, 2018, the Plaintiff was finally able to speak with Sandy. The

  Plaintiff told her how Chef Justin was speaking to him and the discriminatory treatment. Sandy

  said, “I will talk to Toby and see what we can do.”

          30.     Around mid- December 2018, the Plaintiff met with Sandy and Hiko, the general

  manager. The Plaintiff told Hiko about the harassment and discrimination he had been facing. Hiko



                                                     5
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 6 of 25



  said, “I will talk to Toby and give him a chance to fix all of this.”   Thus, it was apparent that

  Defendant had not yet taken any steps to address the harassment and discrimination that Plaintiff

  had been reporting for several months.

         31.     On December 21, 2018, the Plaintiff reported to work and Toby pulled him into the

  office. Toby said, “based upon my findings, I have determined you are the problem.” Toby said

  that the Plaintiff was the “common denominator” of all the problems. Toby then said, “based on

  your work performance, I am going to have to suspend you. You always need help and I am not

  here to baby sit anyone.” The Plaintiff asked if he could be transferred to another department, but

  Toby refused, saying, “I do not want to transfer a problem.”

         32.     On December 22, 2018, the Plaintiff called Hiko. Hiko is a white gay man. The

  Plaintiff wanted to make him aware of some comments that were said during a sensitivity training

  meeting regarding gay and transgender people. The Plaintiff told him that people were making

  nasty comments and did not want to be there. The Plaintiff told him how it made him very

  uncomfortable and he felt discriminated against.

         33.      The Plaintiff never heard back from Human Resources.

         34.     A week later, the Plaintiff called Sandy with questions on his health insurance

  because he had received an email. Sandy said, “you should have called me before.” The Plaintiff

  told her that he was told to wait on Human Resources to contact him. She checked the Plaintiff’s

  file and said that he was terminated for not wearing gloves and that he was no longer allowed back

  on the property.

         35.     Plaintiff has engaged the undersigned attorney to prosecute his claims and is

  entitled to recover his attorney’s fees from Defendant pursuant to statute.

         COUNT I: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                         (Discrimination on the Basis of Race)

                                                   6
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 7 of 25




         36.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 35,

  inclusive, as though same were fully re-written here

         37.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

  706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

  against Plaintiff because Plaintiff was discriminated against on the basis of his race, black.

         38.     Justin Ramos, Manager, Hiko, General Manager, Chef Justin, Manager, Josh, Sous

  Chef Manager, Sandy, Human Resources Director, Toby, Executive Chef, and Brian, Banquet

  Manager, at all times relevant, were acting within the course and scope of their employment for

  Defendant.

         39.     Because Plaintiff is black, he was discriminated against by other employees, and

  the Defendant refused to take any action to prevent the discrimination.

         40.     Upon information and belief, non-black employees are not permitted to be harassed

  by their co-workers.

         41.     Upon information and belief, the complaints of non-black employees are taken

  seriously and addressed.

         42.     Upon information and belief, non-black employees are not required to wear gloves

  when preparing food.

         43.     Because Plaintiff is black, he was harassed, used as a scapegoat for mistakes other

  employees made, constantly accused of not wearing gloves, accused of stealing food, and cursed

  at by managers, and the Defendant did nothing to protect him from the discrimination.

         44.     Because Plaintiff is black, Mr. Ramos told him, “I do not understand the Black

  Lives Matter movement. It is stupid.”



                                                    7
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 8 of 25



         45.      Because Plaintiff is black, Mr. Ramos told him that white women were more

  attractive than black women and that he did not want to work with black women.

         46.      Defendant engaged in unlawful employment practices in violation of Section

  703(a)(1) of Title VII, 42 USC §2000e2(a)(1) which resulted in Plaintiff, KAREEM WILLIAMS,

  being discriminated against.

         47.      Plaintiff is entitled to such affirmative relief as may be appropriate, including but

  not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, §706(g).

         48.      Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for his protected rights under Title VII of the Civil Rights

  Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned,

  and/or ratified the unlawful conduct of its employees. Therefore, Plaintiff is also entitled to

  punitive damages from Defendant in an amount to be determined at trial.

         WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

  judgment against Defendant to compensate him for past and future pecuniary losses, including

  back pay, front pay, liquidated damages, injury to his professional reputation, and emotional pain

  and suffering caused by Defendant’s discriminatory treatment in an amount to be determined at

  trial and in accordance with The Civil Rights Act of 1964, §706(g); attorney’s costs, fees, and such

  other relief as the Court deems just and appropriate.


               COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                              (Discrimination on the Basis of Race)

         49.      Plaintiff incorporates herein the allegations contained in paragraphs 1 through 35,

  inclusive, as though same were fully re-written here.



                                                    8
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 9 of 25



         50.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.

         51.     Plaintiff is black and therefore a member of a protected class.

         52.     Because Plaintiff is black, he was discriminated against by other employees, and

  the Defendant refused to take any action to prevent the discrimination.

         53.     Because Plaintiff is black, Mr. Ramos told him, “I do not understand the Black

  Lives Matter movement. It is stupid.”

         54.     Because Plaintiff is black, Mr. Ramos told him that white women were more

  attractive than black women and that he did not want to work with black women.

         55.     Because Plaintiff is black, he was harassed, used as a scapegoat for mistakes other

  employees made, constantly accused of not wearing gloves, accused of stealing food, and cursed

  at by managers, and the Defendant did nothing to protect him from the discrimination.

         56.     Upon information and belief, non-black employees are not permitted to be

  harassed by their co-workers.

         57.     Upon information and belief, the complaints of non-black employees are taken

  seriously and addressed.

         58.     Upon information and belief, non-black employees are not required to wear gloves

  when handling food.

         59.     At all relevant and material times, Defendant failed to comply with the FCRA.




                                                    9
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 10 of 25



          60.      The discrimination of Plaintiff by Defendant was caused by Defendant being aware

  of Plaintiff’s race.

          61.     At all times relevant, including the time of the unlawful and discriminatory

  treatment, Defendant was aware that Plaintiff was Black.

          62.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to him by Defendant.

          63.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

          64.     Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

  account of his race in violation of the FCRA with respect to its decision to treat Plaintiff differently

  from other employees.

          65.     Plaintiff’s discrimination was directly and proximately caused by Defendant’s

  unjustified discrimination against Plaintiff because he is Black, in violation of the FCRA.

          66.     Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

  Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff’s race.

          67.     Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

  rights protecting persons from discrimination due to his race. The discrimination on the basis of

  race constitutes unlawful discrimination.

          68.     As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

  suffered serious economic losses, punitive damages, as well as mental pain and suffering.

          WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual



                                                    10
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 11 of 25



  damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,

  humiliation, and emotional distress, liquidated damages, punitive damages, prejudgment interest

  on his damages award, attorney’s fees, costs, and such other and further relief as this Court deems

  just and appropriate.

      COUNT III: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                       (Discrimination on the Basis of Color)

         69.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 35,

  inclusive, as though same were fully re-written here.

         70.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

  706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

  against Plaintiff because Plaintiff was discriminated against on the basis of his color, dark-skinned.

         71.     Justin Ramos, Manager, Hiko, General Manager, Chef Justin, Manager, Josh, Sous

  Chef Manager, Sandy, Human Resources Director, Toby, Executive Chef, and Brian, Banquet

  Manager, at all times relevant, were acting within the course and scope of their employment for

  Defendant.

         72.     Because Plaintiff is dark-skinned, he was discriminated against by other employees,

  and the Defendant refused to take any action to prevent the discrimination.

         73.     Upon information and belief, non-dark-skinned employees are not permitted to be

  harassed by their co-workers.

         74.     Upon information and belief, the complaints of non-dark-skinned employees are

  taken seriously and addressed.

         75.     Upon information and belief, non-dark-skinned employees are not required to

  wear gloves when handling food.




                                                   11
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 12 of 25



         76.     Because Plaintiff is dark-skinned, he was harassed, used as a scapegoat for mistakes

  other employees made, constantly accused of not wearing gloves, accused of stealing food, and

  cursed at by managers, and the Defendant did nothing to protect him from the discrimination.

         77.     Because Plaintiff is dark-skinned, Mr. Ramos told him, “I do not understand the

  Black Lives Matter movement. It is stupid.”

         78.     Because Plaintiff is dark-skinned, Mr. Ramos told him that white women were

  more attractive than black women and that he did not want to work with black women.

         79.     Defendant engaged in unlawful employment practices in violation of Section

  703(a)(1) of Title VII, 42 USC §2000e2(a)(1) which resulted in Plaintiff, KAREEM WILLIAMS,

  being discriminated against.

         80.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

  not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, §706(g).

         81.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for his protected rights under Title VII of the Civil Rights

  Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned,

  and/or ratified the unlawful conduct of its employees. Therefore, Plaintiff is also entitled to

  punitive damages from Defendant in an amount to be determined at trial.

         WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

  judgment against Defendant to compensate him for past and future pecuniary losses, including

  back pay, front pay, liquidated damages, injury to his professional reputation, and emotional pain

  and suffering caused by Defendant’s discriminatory treatment in an amount to be determined at




                                                  12
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 13 of 25



  trial and in accordance with The Civil Rights Act of 1964, §706(g); attorney’s costs, fees, and such

  other relief as the Court deems just and appropriate.


        COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                       (Discrimination on the Basis of Color)

         82.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 35,

  inclusive, as though same were fully re-written here.

         83.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.

         84.     Plaintiff is dark-skinned and therefore a member of a protected class.

         85.     Because Plaintiff is dark-skinned, he was discriminated against by other employees,

  and the Defendant refused to take any action to prevent the discrimination.

         86.     Upon information and belief, non-dark-skinned employees are not permitted to be

  harassed by their co-workers.

         87.     Upon information and belief, the complaints of non-dark-skinned employees are

  taken seriously and addressed.

         88.     Because Plaintiff is dark-skinned, he was harassed, used as a scapegoat for mistakes

  other employees made, constantly accused of not wearing gloves, accused of stealing food, and

  cursed at by managers, and the Defendant did nothing to protect him from the discrimination.

         89.     Because Plaintiff is dark-skinned, Mr. Ramos told him, “I do not understand the

  Black Lives Matter movement. It is stupid.”



                                                    13
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 14 of 25



          90.     Because Plaintiff is dark-skinned, Mr. Ramos told him that white women were

  more attractive than black women and that he did not want to work with black women.

          91.     At all relevant and material times, Defendant failed to comply with the FCRA.

          92.     The discrimination of Plaintiff by Defendant was caused by Defendant being aware

  of Plaintiff’s color.

          93.     At all times relevant, including the time of the unlawful and discriminatory

  treatment, Defendant was aware that Plaintiff was dark-skinned.

          94.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to him by Defendant.

          95.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

          96.     Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

  account of his color in violation of the FCRA with respect to its decision to treat Plaintiff

  differently from other employees.

          97.     Plaintiff’s discrimination was directly and proximately caused by Defendant’s

  unjustified discrimination against Plaintiff because he is dark-skinned, in violation of the FCRA.

          98.     Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

  Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff’s color.

          99.     Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

  rights protecting persons from discrimination due to his color. The discrimination on the basis of

  color constitutes unlawful discrimination.




                                                  14
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 15 of 25



         100.    As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

  suffered serious economic losses, punitive damages, as well as mental pain and suffering.

         WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual

  damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,

  humiliation, and emotional distress, liquidated damages, punitive damages, prejudgment interest

  on his damages award, attorney’s fees, costs, and such other and further relief as this Court deems

  just and appropriate.



          COUNT V: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                           (Discrimination on the Basis of Sex)

         101.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 35,

  inclusive, as though same were fully re-written here.

         102.    Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

  706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

  against Plaintiff because Plaintiff was discriminated on the basis of his sex, gay male.

         103.    Justin Ramos, Manager, Hiko, General Manager, Chef Justin, Manager, Josh, Sous

  Chef Manager, Sandy, Human Resources Director, Toby, Executive Chef, and Brian, Banquet

  Manager, at all times relevant, were acting within the course and scope of their employment for

  Defendant.

         104.    Because Plaintiff is a gay man, he was discriminated against by other employees,

  and the Defendant refused to take any action to prevent the discrimination.

         105.    Upon information and belief, heterosexual male employees are not permitted to be

  harassed by their co-workers.

                                                   15
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 16 of 25



         106.    Upon information and belief, the complaints of heterosexual employees are taken

  seriously and addressed.

         107.    Because Plaintiff is gay, Mr. Ramos made an inappropriate comment to him once

  during a conversation about dancing. Mr. Ramos said to the Plaintiff, “when I dance with someone,

  I get a bulge.” He then looked directly at the Plaintiff and said, “look at my bulge now.”

         108.    Mr. Ramos would not have made this comment to a heterosexual male because a

  heterosexual male would not be expected to look at another male’s genital region.

         109.    During a sensitivity training meeting regarding gay and transgender people,

  discriminatory comments were made by people who attended. When the Plaintiff reported these

  comments to the Defendant, nothing was done.

         110.    Upon information and belief, gay male employees are not held to the same standard

  as heterosexual male employees.

         111.    Defendant engaged in unlawful employment practices in violation of Section

  703(a)(1) of Title VII, 42 USC §2000e2(a)(1) which resulted in Plaintiff, KAREEM WILLIAMS,

  being discriminated against.

         112.    Plaintiff is entitled to such affirmative relief as may be appropriate, including but

  not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, §706(g).

         113.    Plaintiff, based on information and belief, alleges that Defendant actions were done

  with malice, and with disregard for his protected rights under Title VII of the Civil Rights Act of

  1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned, and/or

  ratified the unlawful conduct of its employees. Therefore, Plaintiff is also entitled to punitive

  damages from Defendant in an amount to be determined at trial.



                                                  16
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 17 of 25



         WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

  judgment against Defendant to compensate him for past and future pecuniary losses, including

  back pay, front pay, injury to his professional reputation, punitive damages, and emotional pain

  and suffering caused by Defendant discriminatory treatment in an amount to be determined at trial

  and in accordance with The Civil Rights Act of 1964, §706(g); attorney’s fees, costs, together with

  interest thereon, and such other relief as the Court deems just and appropriate.

        COUNT VI: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                        (Discrimination on the Basis of Sex)

         114.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 35,

  inclusive, as though same were fully re-written here.

         115.    The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.

         116.    The Florida Civil Rights Act of 1992 shall be construed according to the fair import

  of its terms and shall be liberally construed to further the general purposes stated in this section

  and the special purposes of the particular provision involved.

         117.    Plaintiff is a gay man, and therefore a member of a protected class.

         118.    Because Plaintiff is a gay man, he was discriminated against by other employees,

  and the Defendant refused to take any action to prevent the discrimination.

         119.    During a sensitivity training meeting regarding gay and transgender people,

  discriminatory comments were made by people who attended. When the Plaintiff reported these

  comments to the Defendant, nothing was done.

                                                    17
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 18 of 25



         120.    Because Plaintiff is gay, Mr. Ramos made an inappropriate comment to him once

  during a conversation about dancing. Mr. Ramos said to the Plaintiff, “when I dance with someone,

  I get a bulge.” He then looked directly at the Plaintiff and said, “look at my bulge now.”

         121.    Mr. Ramos would not have made this comment to a heterosexual male because a

  heterosexual male would not be expected to look at another male’s genital region.

         122.    Upon information and belief, heterosexual male employees are not permitted to be

  harassed by their co-workers.

         123.    Upon information and belief, the complaints of heterosexual employees are taken

  seriously and addressed.

         124.    Upon information and belief, gay male employees are not held to the same standard

  as heterosexual employees.

         125.    At all relevant and material times, Defendant failed to comply with the FCRA.

         126.    The discrimination of Plaintiff by Defendant was caused by Defendant being aware

  that Plaintiff is a gay man.

         127.    At all times relevant, including at the time of the unlawful and discriminatory

  treatment, Defendant was aware that Plaintiff was a gay man.

         128.    At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to him by the Defendant.

         129.    The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

         130.    Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on




                                                  18
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 19 of 25



  account of him being a gay male in violation of the FCRA with respect to its decision to treat

  Plaintiff differently from other employees.

         131.    Defendant’s treatment of Plaintiff was directly and proximately caused by

  Defendant’s unjustified discrimination against Plaintiff because he is a gay man, in violation of

  the FCRA.

         132.    Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

  Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff being a gay

  man. Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s rights

  protecting persons from discrimination due to his sex. The discrimination on the basis of sex

  constitutes unlawful discrimination.

         133.    As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

  suffered serious economic losses, as well as mental pain and suffering.

         WHEREFORE, Plaintiff hereby requests this Court enter judgment against the Defendant

  for all wages and benefits the Plaintiff would have received but for the discrimination, including

  actual damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,

  humiliation, and emotional distress, liquidated damages, punitive damages, prejudgment interest

  on his damages award, attorney’s fees, costs, and such other and further relief as this Court deems

  just and appropriate.

                          COUNT VII: VIOLATION OF THE FLORIDA
                          PRIVATE SECTOR WHISTLEBLOWER ACT

         134.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 35,

  inclusive, as though same were fully re-written here.

         135.    The private sector Whistleblower’s Act, Fla. Stat. §448.102, provides that an

  employer may not take any retaliatory personnel action against an employee because the employee

                                                  19
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 20 of 25



  has: (1) disclosed, or threatened to disclose, to any appropriate governmental agency, under oath,

  in writing, an activity, policy, or practice of the employer that is in violation of a law, rule, or

  regulation; (2) provided information to, or testified before, any appropriate governmental agency,

  person, or entity conducting an investigation, hearing, or inquiry into an alleged violation of a law,

  rule, or regulation by the employer; (3) objected to, or refused to participate in, any activity, policy,

  or practice of the employer which is in violation of a law, rule, or regulation. § 448.102, Fla. Stat.

          136.    Plaintiff objected to the unlawful activities committed by the Defendant, inter alia,

  (i) Defendant allowing employees to prepare and handle food without gloves in violation of

  Florida’s health code; and (ii) Defendant’s discriminatory employment practices. At all relevant

  and material times, Defendant failed to comply with the Private Sector Whistleblower’s Act, Fla.

  Stat. § 448.102.

          137.    At all times relevant, including at the time of the unlawful termination, Defendant

  was aware that Plaintiff had objected to the unlawful activities committed by the Defendant.

          138.    At the time of the unlawful termination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to him by Defendant.

          139.    Plaintiff was highly qualified for the position, and was only retaliated against

  because he objected to the illegal activities committed by the Defendant.

          140.    Defendant is a large, privately-owned business, and therefore a sophisticated

  employer who has knowledge of the Florida Private Sector Whistleblower Act, Fla. Stat. §

  448.102.

          141.    The failure of Defendant to adhere to the mandates of the Florida Private Sector

  Whistleblower Act, Fla. Stat. § 448.102 was willful.




                                                     20
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 21 of 25



          142.    Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights through the State of Florida, retaliated

  against Plaintiff on account of him objecting to the unlawful activities committed by the Defendant

  in violation of the Florida Private Sector Whistleblower Act, Fla. Stat. § 448.102 with respect to

  its decision to terminate the Plaintiff.

          143.    Plaintiff’s termination from employment was directly and proximately caused by

  Defendant retaliating against the Plaintiff for objecting to the unlawful activities committed by the

  Defendant.

          144.    Any allegedly nonretaliatory reason for the termination of Plaintiff’s employment

  asserted by Defendant is a mere pretext for the actual reasons for the termination from

  employment; namely, Plaintiff objecting to the unlawful activities committed by the Defendant.

          145.    Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

  rights protecting persons from retaliatory actions despite the Plaintiff objecting to the illegal

  activities committed by the Defendant.

          146.    As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

  suffered serious economic losses including back pay, front pay, and compensatory damages for a

  willful violation of the Florida Private Sector Whistleblower Act, Fla. Stat. § 448.102.

          147.    Pursuant to the Florida Private Sector Whistleblower Act, Fla. Stat. § 448.102

  Plaintiff is entitled to costs of this action and reasonable attorney’s fees.

          WHEREFORE, Plaintiff hereby demands judgment against Defendant, including: (1)

  reinstatement of Plaintiff to the same position held before Defendant’s retaliatory action against

  Plaintiff, or to an equivalent position; (2) reinstatement of full fringe benefits and seniority rights

  to Plaintiff; (3) compensation to Plaintiff for lost wages, benefits, and other remuneration; (4)



                                                    21
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 22 of 25



  assessment against Defendant of reasonable costs and attorney’s fees of this action; and (4) such

  further relief as the court deems proper.

     COUNT VIII: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                 (Retaliation)

         148.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 35,

  inclusive, as though same were fully re-written here.

         149.    Plaintiff had the right to voice his grievances to the Defendant regarding the

  unlawful activities being committed by the Defendant as well as the fact that he was being

  discriminated against.

         150.    When Defendant terminated the Plaintiff by claiming that the Plaintiff was “the

  problem” and that the Plaintiff’s work performance was poor, it retaliated against Plaintiff for

  exercising his rights.

         151.    Toby, white Executive Chef, at all times relevant hereto, acted on behalf of the

  Defendant, and acted within the scope of his duties.

         152.    Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964.

         153.    Upon information and belief, Defendant’s unlawful employment practices were

  done with malice or with reckless indifference to the protected rights of Plaintiff. Defendant, by

  and through its officers and/or supervisors, authorized, condoned, and/or ratified the unlawful

  conduct of those in direct contact with Plaintiff. Therefore, Plaintiff is also entitled to punitive

  damages from Defendant in a sum to be determined at trial.

         154.    Plaintiff has engaged the undersigned attorneys to prosecute his claims and is

  entitled to recover his attorney’s fees from Defendant pursuant to statute.

                                                  22
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 23 of 25



         WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

  termination of Plaintiff was in violation of Title VII of the Civil Rights Act of 1964; (b) grant

  Plaintiff judgment against Defendant to compensate him for past and future pecuniary losses,

  including injury to his professional reputation, and emotional pain and suffering caused by

  Defendant’s termination of Plaintiff in an amount to be determined at trial and in accordance with

  Title VII of the Civil Rights Act of 1964; (c) award Plaintiff pre-judgment and post-judgment

  interest; (d) award Plaintiff punitive and compensatory damages as permitted by law; (e) award

  Plaintiff the costs of this action, together with his reasonable attorneys’ fees incurred herein,

  pursuant to statute; and (f) grant Plaintiff such other and further relief as the Court deems

  appropriate.

        COUNT IX: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                                (Retaliation)

         155.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 35

  inclusive, as though same were fully re-written here.

         156.    Plaintiff had the right to voice his grievances to the Defendant regarding the

  unlawful activities being committed by the Defendant as well as the fact that he was being

  discriminated against.

         157.    When Defendant terminated the Plaintiff by claiming that the Plaintiff was “the

  problem” and that the Plaintiff’s work performance was poor, it retaliated against him for

  exercising his rights.

         158.    Toby, white Executive Chef, at all times relevant hereto, acted on behalf of the

  Defendant, and acted within the scope of his duties.




                                                 23
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 24 of 25



          159.    Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of the FCRA, Chapter 760.

          160.    Upon information and belief, Defendant’s unlawful employment practices were

  done with malice or with reckless indifference to the protected rights of Plaintiff. Defendant, by

  and through its officers and/or supervisors, authorized, condoned, and/or ratified the unlawful

  conduct of those in direct contact with Plaintiff. Therefore, Plaintiff is also entitled to punitive

  damages from Defendant in a sum to be determined at trial.

          161.    Plaintiff has engaged the undersigned attorneys to prosecute his claim and is

  entitled to recover his attorney’s fees from Defendant pursuant to statute.

          WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

  termination of Plaintiff was in violation of the FCRA; (b) grant Plaintiff judgment against

  Defendant to compensate him for past and future pecuniary losses, including injury to his

  professional reputation, and emotional pain and suffering caused by Defendant’s termination of

  Plaintiff in an amount to be determined at trial and in accordance with the FCRA; (c) award

  Plaintiff pre-judgment and post-judgment interest; (d) award Plaintiff punitive and compensatory

  damages as permitted by law; (e) award Plaintiff the costs of this action, together with his

  reasonable attorneys’ fees incurred herein, pursuant to contract and/or statute; and (f) grant

  Plaintiff such other and further relief as the Court deems appropriate.

                                    DEMAND FOR JURY TRIAL

  Plaintiff demands a trial by jury on all issues so triable.

                                                  Respectfully submitted this 20th day of December,
                                                  2019.


                                                    24
Case 0:19-cv-63130-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 25 of 25



                                     By: /s/ Michelle Cohen Levy
                                     Michelle Cohen Levy, FBN 0068514
                                     The Law Office of Michelle Cohen Levy, P.A.
                                     4400 N. Federal Highway
                                     Lighthouse Point, Florida 33064
                                     P: (954) 651-9196
                                     Michelle@CohenLevyLegal.com
                                     Counsel for Plaintiff




                                       25
